                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LINDA LIPPOLIS,                                  :               CIVIL ACTION
           Plaintiff                              :
                                                  :               NO. 19-2102
               v.                                 :
                                                  :
 FLORENCE BAILEY, ET AL.                          :
          Defendants                              :

                                              ORDER

       AND NOW, this 12th day of July 2019, upon consideration of the pleadings and responses

to the Court’s Order to Show Cause, and for the reasons set forth in the Court’s accompanying

Memorandum, the Court ORDERS this matter TRANSFERRED to the District of New Jersey

for further proceedings, pursuant to 28 U.S.C. §§ 1404, 1406.

                                                    BY THE COURT:

                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
